Title: General Orders, 1 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Tuesday April 1st 1783.
                            Parole Kimbolton
                            Countersigns Limerick Monmouth
                        
                        For the day tomorrow Major Gibbs
                        B. Q. M. Hampshire Brigade
                        For duty the 4th Massachusetts regiment.
                    